46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America Plaintiff Appellee,v.Napoleon DONAT, a/k/a NAPO, Defendant Appellant.
No. 92-5684.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 12, 1993Decided Jan. 11, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Frank W. Bullock, Jr., Chief District Judge.  (CR-92-64-S)
William C. Ingram, Floyd, Allen & Jacobs, Greensboro, NC, for Appellant.  Benjamin H. White, Jr., U.S. Atty., Robert M. Hamilton, Asst. U.S. Atty., Greensboro, NC, for Appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.

PER CURIAM

1
Napoleon Donat appeals his conviction and sentence for conspiracy to possess with intent to distribute and distribution of cocaine hydrochloride in violation of 21 U.S.C.A. Sec. 846 (West Supp.1994), and 21 U.S.C. Sec. 841(a)(1) (1988), conspiracy to launder money in violation of 18 U.S.C. Sec. 371 (1988), and 18 U.S.C.A. Sec. 1956(a)(1)(A)(i) (West Supp.1994), and money laundering in violation of 18 U.S.C.A. Sec. 1956(a) (West Supp.1994), and 18 U.S.C. Sec. 2 (1988).  Donat's attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), alleging that there are no meritorious issues for appeal.  Donat was notified of his right to file an additional brief, but has not done so.


2
In accordance with the requirements of Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  There was sufficient evidence to submit the case to the jury, and upon which to base the finding of Donat's guilt.  The instructions to the jury were correct and complete and Donat's sentence was the result of a proper application of the sentencing guidelines.  We therefore affirm the district court.  This Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED